Citation Nr: 1726352	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  14-05 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for the residuals of a left hand/finger injury.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from June 1953 to May 1955.  

This matter comes to the Board of Veterans' Appeals (Board) on an appeal from a rating decision made in July 2013 denying a claim of service connection for bilateral tinnitus and a left hand injury, by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared and testified at a videoconference hearing held before the undersigned Veterans Law Judge in April 2017.  A transcript of this hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral tinnitus is etiologically related to service.

2.  The residuals of a left hand/finger injury are etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria to establish service connection for the residuals of a left hand/finger injury have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

I.  Legal Standard

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau, supra.

For certain chronic diseases, including organic disease of the nervous system such as tinnitus, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013);  See also Fountain v. McDonald, 27 Vet. App. 258 (2015).

II.  Service Connection for a Tinnitus

The Board recognizes that there is no dispute that the Veteran has a current diagnosis of tinnitus.  The central question, then, is whether the Veteran's current tinnitus is related to the Veteran's active duty service.  At the Veteran's May 2013 VA examination, the Veteran reported substantial exposure to noise while serving on active duty as a rifle instructor.  Due to this noise exposure, that VA examiner ultimately opined that the Veteran's current bilateral hearing loss was etiologically related to his service.  He reiterated this exposure to noise at the April 2017 hearing.

However, there appears to be some inconsistent information appearing in the record regarding the onset of the Veteran's tinnitus.  As explained above, in order for the Veteran's claim for service connection for tinnitus to be granted on a presumptive basis, this disability must have first manifested to a compensable degree within a year of his separation from active duty service.  

At the May 2013 VA examination, the evaluating audiologist indicated that the Veteran had reported that his symptoms of tinnitus began in the five to six years leading up to that examination and occurred with bending over or standing up.  Due to this apparent delay in the onset of the Veteran's symptoms relating to tinnitus, the examiner ultimately opined that this disability was not related to his active duty service.  

When questioned at the hearing, the Veteran explained that there was a misunderstanding and that the VA examination did not correctly interpret the question.  He stated that he intended to convey that his symptoms had gotten worse over the prior five or six years but the Veteran stated that he had been experiencing these symptoms for much longer.  The Veteran's treatment notes tend to support his suggestion that this discrepancy was caused by difficulty with the Veteran properly hearing and understanding the VA examiner's question.  For instance, a treating VA clinician indicated in a May 2014 treatment note that the Veteran would "always have word understanding problems due to the nature" of his hearing loss.  

Symptoms of tinnitus are ones which a Veteran is competent to report as a lay person as they do not require any specialized medical knowledge, training, or experience to perceive.  The Board recognizes that there are no contemporaneous service treatment records confirming that the Veteran's symptoms first arose shortly after service.  However, it finds no reason to doubt the credibility of his statements and finds support in his treatment records for his contention regarding the possible misunderstanding relating to the onset of his symptoms that appear in the VA examination report.  As such, the Board finds that the Veteran's testimony that his symptoms of tinnitus first manifested shortly after discharge are both competent and credible.  

Viewed as a whole, the Board finds that the evidence relating to whether the Veteran's tinnitus first manifested within a year of his separation from service is in relative equipoise.  Accordingly, his claim for service connection for tinnitus must be granted pursuant to 38 C.F.R. §§ 3.102, 3.307, 3.309.

III.  Service Connection for Left Hand/Finger Injury

As was the case with the Veteran's tinnitus, the Veteran is competent to report the personally observable symptoms relating to the injury he sustained to his left finger and hand, to include weakness in his hand and the loss of the end of his little finger on the left hand.  

The Veteran contends that he sustained the injury that caused these symptoms and the loss of part of his finger while he was stationed at Fort Bliss.  He testified at the hearing that he was assisting a stranded driver whose automobile had rolled onto a pile of rocks and the Veteran stated that he his hand got stuck between the bumper of the automobile and the rocks while he was attempting to assist.  This injury reportedly severed the end of his little finger, after which the Veteran testified that he was immediately taken to a hospital where he received in-patient care for quite some time.  Subsequent to this injury, the Veteran testified that his duties were switched from that of an instructor on a firing range to a cook. 

In support of this testimony, the Veteran also submitted a lay statement from his wife.  In her April 2017 statement, the Veteran's wife indicated that she first met the Veteran in June 1957, at which time the Veteran was missing the end of his little finger on his left hand.  She also indicated that the Veteran's ring finger had been nonfunctional and bothered him for a long time, stating that he had never had the complete use of the hand.  Like the Veteran, his spouse is able to personally observe the lack of function the Veteran has in his left hand and the missing end of his little finger.  

Regrettably, VA has not been able to obtain the treatment records from the hospital at which the Veteran stated he convalesced from his injury.  However, the lack of contemporaneous medical records is not a bar to the grant of service connection.  Here, the Board finds that there is credible and competent evidence regarding an in-service injury that has led to the permanent loss of a portion of a finger and the use of a hand.  As such, resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for the residuals of a left finger/hand injury have been satisfied.

ORDER

Service connection for bilateral tinnitus is granted.

Service connection for the residuals of a left hand/finger injury is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


